DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second color space" in lines 10, 11 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second color space" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second color space" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the second color space" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second color space" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second color space" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second color space" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second color space" in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second color space" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second color space" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate
where the claims at issue are not identical, but at least one examined application claim is not

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the reference application or patent either is shown to be commonly owned with
this application, or claims an invention made as a result of activities undertaken within the scope
of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.
Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what
form should be used. A web-based eTerminal Disclaimer may be filled out completely online
using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and
approved immediately upon submission. For more information about eTerminal Disclaimers,
refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 17 and 18 of U.S. Patent No. 10958886. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover .  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/Sherrie Hsia/
Primary Examiner 
Art Unit 2422



SH
October 19, 2021